DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, lines 1-2, the second recitation of “a stabilizer link” should be changed to “the stabilizer link”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 1, Kincaid ‘840 discloses (Fig. 1-4) a stabilizer manufacturing method comprising joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, hereby manufacturing the stabilizer 30 to which the stabilizer link 32 is joined, wherein
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37- 40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42), 

an outer diameter dimension of the stud portion 54 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole 68 (Fig. 3 & 4 show that the stud portion 54 has a smaller diameter than the through-hole 68, as sleeve 72 is fit between the stud portion 54 and through-hole 68 for press-fitting). The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer diameter dimension of the stud portion be the same or slightly smaller than an inner diameter dimension of the through-hole because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the relative dimensions shown in Fig. 1-4 of Kincaid ‘840 would not perform substantially differently than a device with the claimed relative dimensions.

claim 12, Kincaid ‘840 discloses (Fig. 1-4) a joint structure for a stabilizer link 32 for joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37- 40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42),
the stud portion 54 of the ball stud 52 is joined to the mounting portion 36 by being press-fitted into the through-hole 68 of the mounting portion 36 (Col. 4, lines 16- 22; via locking sleeve 72), and
an outer diameter dimension of the stud portion 54 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole 68 (Fig. 3 & 4 show that the stud portion 54 has a smaller diameter than the through-hole 68, as In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer diameter dimension of the stud portion be the same or slightly smaller than an inner diameter dimension of the through-hole because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the relative dimensions shown in Fig. 1-4 of Kincaid ‘840 would not perform substantially differently than a device with the claimed relative dimensions.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid ‘840 in view of KR 20070030993 A, hereinafter KR ‘993.
Regarding claim 11, Kincaid ‘840, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.
KR ‘993 teaches joining a stabilizer link 3 to a stabilizer 1 via a mounting portion 2 (Fig. 1-2) that is a member 2 separately provided from the stabilizer (Fig. 2), and is respectively joined to both ends of the stabilizer 1 (Fig. 1; Line 25 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 by using a separately provided mounting portion member as disclosed by KR ’993 because mounting in this manner increases the rolling-restraining effect of the stabilizer bar (Lines 77-78 of Translation).

s 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 2002/0074761 A1), hereinafter Kincaid ‘761, in view of KR ‘993.
Regarding claim 1, Kincaid ‘761 discloses (Fig. 1-5) a stabilizer manufacturing method comprising joining a stabilizer link 40 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, hereby manufacturing the stabilizer 30 to which the stabilizer link 40 is joined, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that turnably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004}),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2),
the stabilizer link 40 is joined to the stabilizer 30 by inserting the stud portion 78 of the ball stud 48 into the through-hole of the mounting portion 36 (Fig. 2), and
an outer diameter dimension of the stud portion 78 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole (Fig. 2 & 3 show that the stud portion has substantially the same diameter as the through-hole). The description of an article pictured can be relied on, in combination with the drawings, for In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer diameter dimension of the stud portion be the same or slightly smaller than an inner diameter dimension of the through-hole because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the relative dimensions shown in Fig. 1-4 of Kincaid ‘840 would not perform substantially differently than a device with the claimed relative dimensions.
Kincaid ‘761 does not disclose that the stabilizer is made of metal, or that the stud portion of the ball stud is press-fit into the through-hole.
KR ‘993 teaches press-fitting a stud portion 2a of a ball study 2 into a through- hole in a stabilizer link system for a vehicle (Fig. 1; Lines 55-56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by press-fitting the ball stud into the through-hole as disclosed by KR ‘993 because press-fitting reduces the number of components required and the cost of manufacturing (Lines 75-77 of Translation).



Regarding claim 11, Kincaid ‘761, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.
KR ‘993 teaches joining a stabilizer link 3 to a stabilizer 1 via a mounting portion 2 (Fig. 1-2) that is a member 2 separately provided from the stabilizer (Fig. 2), and is respectively joined to both ends of the stabilizer 1 (Fig. 1; Line 25 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 and KR ‘993 by using a separately provided mounting portion member as disclosed by KR ’993 because mounting in this manner increases the rolling-restraining effect of the stabilizer bar (Lines 77-78 of Translation).

claim 12, Kincaid ‘761 discloses a joint structure for a stabilizer link 40 (Fig. 1-5) for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that turnably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004}),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2),
the stabilizer link 40 is joined to the stabilizer 30 by inserting the stud portion 78 of the ball stud 48 into the through-hole of the mounting portion 36 (Fig. 2), and
an outer diameter dimension of the stud portion 78 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole (Fig. 2 & 3 show that the stud portion has substantially the same diameter as the through-hole). The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 

Kincaid ‘761 does not disclose that the stabilizer is made of metal, or that the stud portion of the ball stud is press-fit into the through-hole.
KR ‘993 teaches press-fitting a stud portion 2a of a ball study 2 into a through- hole in a stabilizer link system for a vehicle (Fig. 1; Lines 55-56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by press-fitting the ball stud into the through-hole as disclosed by KR ‘993 because press-fitting reduces the number of components required and the cost of manufacturing (Lines 75-77 of Translation).
Kincaid ‘761, modified as above, discloses the claimed invention except for the stabilizer link being made of metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stabilizer out of metal, .

2 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid ‘761 in view of KR ‘993, and further in view of Hayashi et al. (JP 2002227828 A), hereinafter Hayashi.
Regarding claim 2, Kincaid ‘761, modified as above, further discloses that the stabilizer link 40 is joined to the stabilizer 30 by press-fitting the stud portion of the ball stud into the through-hole of the mounting portion (see teaching by KR ‘993, above). Kincaid ’761, modified as above, does not disclose staking a penetration-side end portion of the stud portion in a state where the stud portion is caused to penetrate through the through-hole.
Hayashi teaches (Fig. 2-3) staking (Fig. 2-3; Lines 28-32 of Translation; staking by punch 38 causes chamfered edge 21a) a penetration-side end portion (Fig. 2; top portion) of the stud portion 17 of a ball joint in a state where the stud portion 17 is caused to penetrate through the through-hole 21 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by staking a penetration-side end portion of the stud portion as disclosed by Hayashi because the staked portion (chamfered edge) enhances the coupling force between the ball stud and the through-hole (Lines 135-139 of Translation).





Response to Arguments
Applicant's arguments filed 01/04/2022 regarding Objection to the Claims have been fully considered but they are not persuasive. The objection to claim 12 was not fixed in the amendments to the claims, and the objection has been upheld.
Applicant’s arguments filed 01/04/2022 with respect to rejection of claims 1, 2, 11 and 12 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 01/04/2022 regarding the rejection of claims 1 and 12 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues, on Page 12 of Remarks, that “Kincaid ‘840 fails to disclose at least the feature of an outer diameter dimension of the stud portion is formed the same as or slightly smaller than an inner diameter dimension of the through-hole, as recited in claims 1 and 12”. As described in the rejection of claims 1 and 12 under 35 U.S.C. 102 above, the figures Kincaid ‘840 show that the outer diameter of the stud portion is smaller than the inner diameter of the through-hole, as there is a sleeve that is inserted between the two. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 
Applicant's arguments filed 01/04/2022 regarding the rejection of claims 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. On Pg. 12-14 of remarks, Applicant argues that teaching reference KR ‘993, which was used to reject claim 11, which depends on claim 1, does not disclose or teach the feature of “an outer diameter dimension of the stud portion is formed the same as or slightly smaller than an does disclose this feature, as described above.
Applicant's arguments filed 01/04/2022 regarding the rejection of claims 1, 11 and 12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues on Pg. 14 that “Kincaid ‘761 discloses a retention mechanism that functions to rigidly secure a threaded shank segment of a ball stud within an end link housing” and that, for this reason, Kincaid ‘761 “fails to disclose or at least teach the feature of ‘an outer diameter dimension of the stud portion is formed the same as or slightly smaller than an inner diameter dimension of the through-hole’”. As described above in the rejection, Fig. 2 & 3 of Kincaid ‘761 clearly show that the stud portion has substantially the same diameter as the through-hole. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). The fact that the stud portion is in threaded engagement with the through-hole further does not negate this figure; in fact it reinforces this dimensional relationship, as a threaded rod must have the same diameter as the hole with which it engages in order to cause engagement of the threads. The arguments regarding KR ‘993 are moot, as KR ‘993 is not relied upon to teach the limitation of interest.
Applicant's arguments filed 01/04/2022 regarding the rejection of claim 2 under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues that “Hayashi also fails to disclose or teach at least the feature of “an outer diameter dimension of the stud portion is formed the same as or slightly smaller than an inner does disclose this limitation of independent claim 1, and Hayashi is not relied upon to teach this limitation of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614